United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                          June 17, 2004

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                  No. 03-20803
                                Summary Calendar


                         UNITED STATES OF AMERICA,

                            Plaintiff-Appellee,

                                       versus

                     WILFREDO GONZALEZ-RODRIGUEZ,

                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-02-CR-278-2
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

      Counsel appointed for Wilfredo Gonzalez-Rodriguez has moved to

withdraw and has filed a brief as required by Anders v. California,

386 U.S. 738 (1967).           Gonzalez has not filed a response.             Our

independent     review    of     the    brief   and   record   discloses       no

nonfrivolous issue.       Accordingly, the motion for leave to withdraw

is   GRANTED,   counsel    is    excused    from   further   responsibilities

herein, and the APPEAL IS DISMISSED.            See 5TH CIR. R. 42.2.




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.